EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Justiss (48981) on 02/03/2022.
The application has been amended as follows: 
1.	(Currently Amended)  A method for denoising a ray traced image of a scene, the method comprising:
applying a pixel mask to scene data from the scene, wherein the applying uses the scene at full resolution 
generating a penumbra mask using the scene data and one or more pixels at an edge of a depth boundary changed identified using the pixel mask;
adjusting hit distance (HitT) values to a set of pixels of the scene data utilizing the penumbra mask to identify the set of pixels; and
	denoising the scene by reducing scene noise in the scene data with the adjusted HitT values.

2.	(Original)  The method as recited in Claim 1, further comprising computing the pixel mask utilizing a pixel grid having a center pixel and marking the center pixel as a complex pixel based on the depth boundary change.
3.	(Original)  The method as recited in Claim 2, wherein the computing the pixel mask further comprises adjusting for a rate of change in depth view space for the complex pixel.

4.	(Previously Presented)  The method as recited in Claim 1, wherein the set of pixels form a portion of penumbra regions of one or more shadows in the scene and adjusting HitT values includes reducing an overlap of the penumbra regions by applying a minimum HitT value to the set of pixels within a HitT radius of each pixel in the set of pixels.

5.	(Original)  The method as recited in Claim 4, wherein generating the penumbra mask further comprises updating the penumbra mask based on an Epsilon penumbra mask.

6.	(Original)  The method as recited in Claim 1, wherein the denoising the scene further comprises reducing computations utilizing early depth culling utilizing the penumbra mask.

7.	(Original)  The method as recited in Claim 1, wherein the denoising the scene further comprises bypassing denoising of pixels found within the pixel mask.

8.	(Original)  The method as recited in Claim 1, wherein the denoising the scene further comprises calculating anisotropic filter directions and one or more world space weights; and clamping an anisotropic filter radius to a maximum of an Epsilon anisotropic filter radius when calculating the anisotropic filter directions.

9.	(Original)  The method as recited in Claim 8, wherein the calculating the anisotropic filter directions comprises:
computing an iterated estimate HitT radius; 
comparing estimated HitT radius with a sampled HitT radius; and
modifying the world space weights using the comparing.

10.	(Previously Presented)  The method as recited in Claim 1, further comprising receiving the data from an application, generating a final shadow mask utilizing the scene data with reduced scene noise and the pixel mask, and sending the final shadow mask to the application.

11.	(Currently Amended)  A system for denoising a ray traced scene, comprising:
one or more processing units to perform one or more operations including:
	applying a pixel mask to scene data using the scene at full resolution
	generating a penumbra mask using the scene data and one or more pixels at an edge of a depth boundary change identified using the pixel mask;
	adjusting hit distance (HitT) values to a set of the pixels of the scene data that are identified by the penumbra mask; and
	denoising the scene by reducing scene noise in the scene data with the adjusted HitT values.

12.	(Previously Presented)  The system as recited in Claim 11, wherein the one or more operations further include generating a final shadow mask utilizing the data structure with reduced scene noise and the pixel mask.

13.	(Previously Presented)  The system as recited in Claim 12, wherein the one or more operations further include generating the final shadow mask by resolving one or more complex pixels via one or more boundary aware searches.

14.	(Previously Presented)  The system as recited in Claim 12, wherein the one or more operations further include receiving the final shadow mask and rendering the scene utilizing the final shadow mask and ray tracing.

15.	(Previously Presented)  The system as recited in Claim 14, wherein the one or more processing units are part of a first computer system.

16.	(Previously Presented)  The system as recited in Claim 14, wherein at least one of the one or more processing units is a graphics processing unit (GPU).

17.	(Original)  The system as recited in Claim 11, where the scene data is from a game application.

18.	(Currently Amended)  A rendering system, comprising:
a renderer operable to generate a frame of a scene utilizing ray tracing and a final shadow mask; and
a shadow scene processor operable to apply a pixel mask to scene data from the scene, generate a penumbra mask using the scene data and the pixel mask, adjust one or more HitT values to a set of pixels of the scene data that are identified by utilizing the penumbra mask, denoise the scene by reducing scene noise in the scene data with adjusted HitT values, and generate the final shadow mask utilizing the scene data with reduced scene noise and the pixel mask, wherein one or more pixels at the edge of a depth boundary change are identified using the pixel mask.

19.	(Original)  The system as recited in Claim 18, wherein the shadow scene processor is operable to apply the pixel mask to the scene data utilizing the scene at full resolution and a pixel shader to set a depth parameter.

20.	(Original)  The system as recited in Claim 18, wherein the shadow scene processor and the renderer are implemented on a graphics processing unit (GPU) and the scene is from a game application.

The following is an examiner’s statement of reasons for allowance: Jannard discloses dark and bright regions (para. [0130]). Csefalvay discloses denoising at shadow edges (para. [0204]). However, the limitations “adjusting hit distance (HitT) values to a set of pixels of the scene data utilizing the penumbra mask to identify the set of pixels” and “denoising the scene by reducing scene noise in the scene data with the adjusted HitT values,” taken as a whole, render the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611